Citation Nr: 0010817	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-20 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Crohn's disease, to 
include chronic gastrointestinal disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1965 to 
April 1985.

This matter arises from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested a hearing before a Member of the Board 
of Veterans' Appeals in his December 1998 substantive appeal.  
In a letter dated in May 1999, the RO informed the veteran 
that his hearing would be held on July 15, 1999, at the 
Cincinnati RO.  However, a note in the file indicates that 
the veteran did not appear for his scheduled hearing.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
Crohn's disease, to include chronic gastrointestinal 
disability, is supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
Crohn's disease, to include chronic gastrointestinal 
disability, is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's service medical records indicate that in May 
1967 he complained of severe stomach pains and was described 
as being in epigastric distress.  Examination revealed light 
epigastric tenderness without rebound.  In October 1976 the 
veteran complained of stomach pain and was assessed with 
gastritis.  A report dated later in October 1976 reflected 
that the veteran's gastritis had improved with medication.  
An August 1978 service medical record noted epigastric 
burning that had been "on and off" for several months.  The 
diagnosis was peptic ulcer disease.  A report dated later in 
August 1978 indicated that the veteran's pain had improved 
but was still occasionally causing the veteran problems.

Private medical records indicate treatment for the veteran's 
gastrointestinal disabilities beginning in December 1997.  
Diagnoses have included Crohn's disease, gastritis, and an 
abscess of the right lower quadrant.  The veteran has been 
hospitalized and undergone surgery for his gastrointestinal 
problems.

An April 1998 letter from the veteran's private physician, 
David E. Smith, M.D., indicated that the veteran's Crohn's 
disease had been "fairly longstanding."

The veteran has asserted continuing gastrointestinal 
symptomatology since discharge from service.

The Board finds that Dr. Smith's letter is sufficient medical 
evidence of disability dating back to service for purposes of 
establishing a well-grounded claim.  


ORDER

The veteran's claim of entitlement to service connection for 
Crohn's disease, to include chronic gastrointestinal 
impairment is well grounded, and to that extent his appeal is 
granted, subject to the following remand portion of this 
determination.


REMAND

As the veteran has presented a well grounded claim, the Board 
must now evaluate the claim on the merits based on all the 
evidence of record.  Initially, the Board finds that while 
the veteran has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, since the RO found the claim to be not 
well grounded and, therefore, did not adjudicate the issue on 
the merits, a remand is warranted so that the veteran will 
not be prejudiced by the Board's present consideration of the 
claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The Board also finds that additional development is necessary 
to ensure the promulgation of a fully informed decision.  In 
this regard, the Board observes that in view of the Board's 
finding, the veteran should be afforded an examination to 
determine the nature and etiology of his gastrointestinal 
disease.  


In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
gastrointestinal examination by an 
appropriate specialist to determine the 
nature and etiology of his 
gastrointestinal disease to include 
Crohn's disease.  The claims folder 
should be made available to the examiner, 
who is to study it prior to the 
examination.  The examiner is to relate 
all clinical findings and the diagnosis 
(es) of disease present, to include 
Crohn's disease.  The examiner is to 
express an opinion, with full rationale, 
as to whether it is as least as likely or 
not that the veteran's Crohn's disease, 
if present, and other gastrointestinal 
impairment are related to any symptoms 
shown during service and claimed 
following discharge from service.  

2.  Thereafter, the RO should adjudicate 
the claim for service connection for 
Crohn's disease, to include chronic 
gastrointestinal disability.  If the 
claim is denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration.




The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


